Per Curiam,
Considered in the light of all the testimony properly before the jury, there is no substantial error in either of the excerpts from the learned judge’s charge, recited in the first, second, seventh and eighth specifications; nor do we think there is any error in either of his answers to defendant’s requests for charge specified in the remaining four assignments. Questions of fact, necessarily for the exclusive consideration of the jury, were presented by the testimony and properly submitted to them, with instructions which appear to be substantially accurate and adequate. We find nothing in either of the assignments of error that requires special comment.
Judgment affirmed.